Citation Nr: 1547927	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1979 to November 1985.  He had two months of inactive service prior to active duty and remained in an Air Force reserve unit until October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for a low back and bipolar disorders.  

The Veteran's claim for service connection for bipolar disorder, encompasses all diagnosed acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar spine disability is not a result of disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was sent a notice letter in April 2013 that provided information as to what evidence was required to substantiate his claims of service connection.  The letter explained the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records have been obtained.  Records of all relevant post-service treatment for a back disability have also been obtained.  The information and evidence that have been associated with the claims file include service treatment records and private treatment records.  

Further, the Veteran was afforded a VA examination in September 2013.  The resulting medical opinion is considered adequate as it is definitive, based on consideration of an accurate history and is supported by a rationale consistent with that history.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The examiner did not provide reasons for stating that the current disability was age related, but as a medical expert, he was qualified to find that disabilities generally result from the aging process without further explanation; moreover.  Further, this was not an essential element of the opinion, because it was based on the history that previous injuries had resolved many years before the current disability was discovered.

II.  Service Connection

Service connection will be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds by Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more after 1946, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Listed chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.  Also, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

An August 2011 private radiology report showed multilevel degenerative changes and severe stenosis.  Thus, the requirement that there be a current disability is satisfied.  The Board notes that degenerative joint disease is a form of arthritis; and the presumptive provisions of 38 C.F.R § 3.303(b) are applicable.

The Veteran's service treatment records show that in May 1983, he complained of having right lower back pain.  The complaint was assessed as a muscle strain and a month-long period of rest was prescribed.  In April 1984, he again complained of low back pain after lifting a steel pipe weighing between 70 and 80 pounds.  It was noted that he was hospitalized for observation.  He received physical therapy while admitted and reportedly responded well.  The examiners observed listing to the right with a minimal guarding gait.  There was also a slight muscle spasm and tightness in the lumbar spine.  A neurological examination was unremarkable.  It was noted on April 27, 1984 that the low back pain was slowly resolving.  No further treatment was reported.  In a report of medical history completed by the Veteran in November 1985, for separation from service; he reported that he was in good health and indicated that he was not experiencing recurrent back pain.  He noted the history of treatment for back pain.  On examination for service separation conducted the same day, no pertinent history or abnormalities were reported.  The examiner indicated that the spine and neurologic systems were normal.  These records establish an in-service injury.

Treatment records from Dr. Hoffman show that the Veteran was seen in February 1992, after being in a motor vehicle accident.  He had complaints of neck and back pain.  He reported that he had been well prior to the accident with no back or neck pain.  In May 1992, he continued to complain of symptoms that had been present since the car accident.  

During psychiatric hospitalization in January 2006, a history of chronic back pain was noted but no current treatment or findings were reported.

In August 2011, a private MRI of the lumbar spine revealed multilevel degenerative changes and severe stenosis.  

The Veteran was afforded a VA examination in September 2013.  He reported the history of back sprain in service, but that he had gotten "completely better" for many years; that he had sprained his back again in an auto accident in 1992 and again gotten better; and that his back began to hurt in 2011, and degenerative disc disease was identified on the MRI.

The examiner opined that his current lumbar spine disability was less likely than not related to, or caused by service because, although the Veteran complained of back pain in service, his injury resolved in service.  Further, the examiner noted that the current back disability was not identified until 2011.  The examiner elaborated that the in-service injury was self-limiting and the current disability was age related.

This evidence is against a link between the current back disability and the inservice back injuries.  First, there is no evidence of arthritis (or any chronicity) in service.  There are no treatment records proximate to service that shows any complaints of or treatment for a lumbar spine disorder.  Following service, the earliest notation of back pain occurred in 1992, 7 years after separation, and in relation to a motor vehicle accident.  The Veteran has acknowledged that his symptoms resolved after the in-service injuries and did not recur until the post-service auto accident.  The symptoms associated with the 1992 injury also resolved.  

The current degenerative disc disease is not a listed chronic disease.  See 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d at 1338-40.   Even if the current disability was a listed chronic disease, there is no evidence of a continuity of symptoms beginning in service.  As noted, the Veteran has acknowledged that there was no continuity, in that the symptoms resolved; and there is no clinical evidence of continuity.  

There is also no medical opinion linking the current disability to service.  The Veteran's opinion is of little probative weight, because it would require medical expertise to be able to say that a back disability was related to an injury occurring in service, decades earlier.  

As the most probative evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a low back disorder is denied.  


REMAND

The record indicates the Veteran has received ongoing mental health treatment for many years from the Duchess County Department of Mental Hygiene.  Records of this treatment remain outstanding.  VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b) (West 2014); Massey v. Brown, 7 Vet. App. 204 (1994). 

The Veteran has been diagnosed with a psychotic disorder not otherwise specified (NOS) and alternatively, with schizoaffective disorder, bipolar type.  The service treatment records show he was referred for mental health treatment during service.  Throughout the appeal period, the Veteran has indicated that he has received ongoing mental health treatment since 1975.  This record crosses the low threshold for triggering VA's duty to obtain an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to re-authorize VA to obtain all records of private mental health treatment, to include treatment from the Duchess County Department of Mental Hygiene.   

If the Veteran does not provide authorization, tell him that he should obtain the records and submit them to VA himself.

Inform the Veteran of any requested records that cannot be obtained, of the efforts made to obtain the records, and of the further actions that will be taken.

2.  Then, schedule the Veteran for a VA examination to assess whether any current mental health disorder, to include bipolar disorder, is related to a disease or injury in service.  The examiner should review the claims file.  A notation that this review has taken place should be made in the evaluation report.

The examiner should identify any current psychiatric disability (identified at any time proximate to August 2012), to include bipolar disorder.

If a previously identified psychiatric disability is not found on the current examination, the examiner should opine whether the previous diagnosis was made in error, or the disability has gone into remission.  If in remission, the disability should be deemed as a current disorder.

The examiner should state whether it is as likely not (50 percent probability or greater) any current psychiatric disorder was present in service or is the result of injury or disease while in service.  

The examiner should take into account the Veteran's reports of symptoms and history. 

The examiner must provide reasons for the opinions.  If a requested opinion cannot be rendered without resort to speculation, the examiner must state whether the inability to provide the necessary opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional evidence, which if obtained, would enable the examiner to provide the necessary opinion.  

3.  If the benefit remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if in order.  
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


